Citation Nr: 1235015	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board notes that this decision pertains to DIC benefits only, as service connection for cause of the Veteran's death was granted by the RO in January 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran and the appellant were married on February [redacted], 2008.

2. The Veteran died on December [redacted], 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of whether the appellant is the surviving spouse of the Veteran, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§3.159,3.326(a) (2011).  The Board observes that where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  

Dependency and Indemnity Compensation (DIC) and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011). 

VA death pension benefits may only be paid to a surviving spouse who was married to the Veteran: (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(a) (2011).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC benefits.  Here, the essential facts are not in dispute.  The appellant acknowledges that she and the Veteran married in February 2008, less than one year prior to his death in December 2008.  Further, the appellant also did not have a child with the Veteran.  Accordingly, she fails to meet the definition of surviving spouse as set forth above, yet she contends that such a technicality should not bar her claim for death benefits.  See Statement, July 2009.  Further, she contends that she and the Veteran lived together under a common law marriage beginning in March 2006.  See Statement of Accredited Representative in Appealed Case, July 2009.

At the time of her RO hearing in December 2009, she testified that she and the Veteran met in January 2006, and that they were a couple in February 2006, when the Veteran was a resident of Batavia, New York.  She noted that the Veteran moved into her domicile in March 2006.  She testified that they presented themselves in public as a married couple, and that the only address in which they lived together was in Connecticut.  See Transcript, pp. 1-2.

As such, the appellant neither alleges, nor does the record show, that she and the Veteran were formally married for greater than one year.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as a rightful claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

With regard to her contention that she and the Veteran were joined by common law marriage prior to their actual marriage in February 2006, the Board notes that that type of marriage was eliminated in New York in 1938, and that common law marriage is not recognized in the state of Connecticut (in which the appellant and the Veteran resided).  See Common Law Marriage in New York, at http://marriage.laws.com/common-law-marriage-new-york; see also Conn. Gen. Stat., § 46b-22 (2011).

As such, the Board must find that she lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 

In addition to her claim that she and the Veteran were joined by common law prior to their marriage in February 2008, the appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because, while only married for less than one year, she was the Veteran's primary caregiver, responsible for cooking, shopping, cleaning, and laundry.  She indicated that she provided medication, took blood pressure readings, fed him, and assisted the Veteran in maintaining his personal hygiene, to include bathing, shaving, and diaper changing.  She further asserted that she lost income during their 10 months of marriage, as she was unable to report for work when the Veteran was scheduled for doctor visits and chemotherapy appointments.  The appellant asserted that she is the wife of a Marine, with a step son who misses the Veteran deeply, and stated that treating her as the Veteran's wife would be the right thing to do.  See Statement, July 2009.

The Board has carefully and passionately reviewed the appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the appellant seeks as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414  (1990).

In sum, the Board finds that the criteria for recognition as a surviving spouse have not been met.  First, the appellant and the Veteran were not legally married for one year prior to his death in December 2008.  Second, there is no common law marriage of record, as this practice is not legal in either New York or Connecticut.  See 38 C.F.R. §3.1(j).  Third, an equitable finding in the appellant's favor is precluded by law.  Accordingly, the appellant is not entitled recognition as a surviving spouse of the Veteran, and therefore entitlement to DIC benefits is not established, as the appellant has not met a key threshold requirement. 

While sympathetic to the appellant's current financial status and circumstances, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  Therefore, the question of entitlement to DIC benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





								[Continued On Next Page]


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


